DETAILED ACTION
		This Office action is in response to the application filed on May 31, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2021 and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “detecting an actual voltage of the capacitor of each of the power conversion circuits in each of the sub-modules, and calculating an actual capacitor voltage of each of the sub- modules; calculating a reference capacitor voltage of each of the sub-modules according to a reference voltage of the capacitor of each of the power conversion circuits in each of the sub-modules; dividing the plurality of sub-modules in the bridge arm into R modules according to the reference capacitor voltage, the R is an integer greater than or equal to 1, wherein reference capacitor voltages of each sub-modules in the same module are the same, and reference capacitor voltages of sub-modules from different modules are different; sorting the actual capacitor voltages of each sub-modules in the same module to obtain a first voltage sequence; normalizing, in different modules, the actual capacitor voltage of each sub-modules into a corresponding normalized voltage, and sorting the normalized voltages of all sub- modules in the bridge arms among different modules to obtain a second voltage sequence; and determining sub-modules to be switched on or switched off according to charging and discharging states of each sub-module, the first voltage sequence and the second voltage sequence, until an actual level of the bridge arm is consistent with a desired level, wherein the actual level of the bridge arm corresponds to a sum of the actual capacitor voltages of the plurality of sub-modules in switch-on state within the bridge arm, and the desired level changes taking an insert value selected from a combination of one or more elements in a collection {INTERk} as a step” in combination with all other claim limitations. Claims 2-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a detection unit for detecting an actual voltage of the capacitor of each of the power conversion circuits in each of the sub-modules, and calculating an actual capacitor voltage of each of the sub-modules; while calculating a reference capacitor voltage of each of the sub-modules according to a reference voltage of the capacitor of each of the power conversion circuits in each of the sub-modules; a grouping unit for dividing the plurality of sub-modules in the bridge arm into R modules according to the reference capacitor voltage, where R is an integer greater than or equal to 1, wherein reference capacitor voltages of the respective sub-modules in the same module are the same, and reference capacitor voltages of the sub-modules from different modules are different; a sorting unit for sorting the actual capacitor voltages of the respective sub-modules in the same module to obtain a first voltage sequence; and, among different modules, normalizing the actual capacitor voltage of each of the sub-modules into a corresponding normalized voltage, and sorting the normalized voltages of all sub-modules in the bridge arms to obtain a second voltage sequence; and a modulation algorithm unit for determining the sub-modules to be switched on or switched off according to charging and discharging states of each sub-module, the first voltage sequence and the second voltage sequence, until an actual level of the bridge arm is consistent with a desired level, wherein the actual level of the bridge arm corresponds to a sum of the actual capacitor voltages of the plurality of sub-modules in a switch-on state within the bridge arm, and the desired level changes taking an insert value selected from a combination of one or more elements in a collection {INTERk} as a step” in combination with all other claim limitations. Claims 10-20 depend directly or indirectly from claim 9, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838